Citation Nr: 1507381	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-22 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1995 to January 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Huntington, West Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the record.  

This matter was previously before the Board in July 2014 when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board remand the Veteran was afforded VA examinations for his claimed lung and back disabilities in January 2015.  The examiner reported review of a 2014 VA treatment record listing asthma as one of the Veteran's problems and another record indicating that disability in 2013.  The most recent VA medical records in the claims file are dated in 2012, and do not contain a diagnosis of asthma.  VA has a duty to obtain the reported VA treatment records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

The examiner providing the January 2015 examination opined that the currently diagnosed back disability, intervertebral disc syndrome, was less likely than not related to service.  The rationale was that there was no annotation for the back condition in service.  There is no indication that the examiner considered the Veteran's reports of back symptoms beginning in service.

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's back and lung disabilities dating from 2012 to the present.  

2.  Ask the doctor who conducted the January 2015 back examination to review the record.  If that doctor is not available another physician may provide the review.  If further examination is required, this should be arranged.

The examiner should consider the Veteran's reports of having sustained two injuries in service (an injury in which he was struck by an object during a lathe explosion and a crush injury); his reports of ongoing pain following discharge from active service; and his reports of private treatment as early as 2001.  

The examiner should provide the following opinion:

Is it at least as likely as not that the Veteran's current back disability is the result of the reported injuries in active service, or otherwise related to the injuries described by the Veteran?  The examiner should provide reasons for the opinion.

If the examiner finds the Veteran's reports to be medically incredible, the examiner should so state, and explain the reasons for this conclusion.

The mere absence of supporting clinical evidence is not a sufficient basis, legally, for discounting the Veteran's reports or for a negative nexus opinion.

However, the findings on the November 1999 discharge examination and the Report of Medical History obtained at that time, and information such as the normal course of intervertebral disc syndrome, the typical interval between initial injury and progression of the disability to the extent that surgery is required, and how this relates to the Veteran's history may be used to support an opinion.  

If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this should be provided, and any outstanding evidence that is necessary to provide the opinion should be identified.  If the January 2015 examiner is no longer available, then the record should be forwarded to another medical doctor of at least equal qualifications to obtain the requested opinions.  

3.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


